Citation Nr: 0712787	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of removal of 
the left kidney.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from May 1966 to May 1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 2003, the Board issued a decision 
denying service connection for residuals of removal of the 
left kidney.  The veteran appealed the case to the United 
States Court of Appeals for Veterans Claims (the Court).  The 
Court remanded the case to the Board because it found that 
the Board had incorrectly determined that the presumption of 
soundness did not apply in this case.

In June 2006, the Board remanded the case for compliance with 
the August 2005 Court decision, to include obtaining a VA 
examination.  In July 2006, the Appeals Management Center 
transferred the case to the Jackson RO for compliance with 
the Board's Remand.  However, the Jackson RO failed to take 
any action in compliance with the Board's orders and 
certified the case back to the Board.  Clearly, no one at the 
RO reviewed the case before sending it back to the Board and 
almost one year has gone by without any action being taken on 
this veteran's claim.  Therefore, the /board has no 
alternative but to return the case to the RO for compliance 
with the prior remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (stating that a claimant is entitled to full 
compliance with directives contained in a remand order).

The veteran's service medical records show that he underwent 
surgery to remove his left kidney while in service.  The 
treatment notes associated with the surgery indicate that the 
veteran was involved in a car accident as a child, and his 
kidney was injured at that time.  The veteran's service 
entrance examination report did not specifically note a 
kidney disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Every veteran shall be presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.

The provisions of 38 C.F.R. § 3.304(b) provided that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provided 
that the term "noted" denotes only such conditions as are 
recorded in examination reports and that a history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin, and development of such injury 
or disease.  38 C.F.R. § 3.304(b)(1). 

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a VA General Counsel opinion, VAOGCPREC 3-2003, insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
According to VAOGCPREC 3-2003, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).

In deciding a claim based on aggravation, it is emphasized 
that a determination must be made as to whether the evidence 
clearly and unmistakably shows the condition was not 
aggravated during service.

The veteran should also be afforded a VA examination to 
determine the etiology of his residuals from removal of the 
left kidney.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (Duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed.)).

Therefore, this case is REMANDED to the Jackson, Mississippi 
RO for the following actions:

1.  The RO should immediately schedule the veteran 
for a VA examination to determine the nature and 
etiology of his left kidney disability.  The 
claim's folder should be provided to the examiner.  
The examiner should review the claim's folder, 
including the service entrance examination, the 
service medical records referencing the pre-service 
car accident, and the veteran's testimony at his 
personal hearing where he stated he was involved in 
a car accident before service.  In addition, the 
examiner should review Dr. Reza Motakhaveri's 
opinion dated in July 2000 and the VA examination 
and opinion dated in October 2002.  The examiner is 
requested to offer an opinion as to whether the 
left kidney disability leading up the removal of 
the kidney in service is clearly and unmistakable 
related to the injury sustained in a car accident 
prior to service or that it otherwise clearly and 
unmistakable existed prior to service.  If the left 
kidney disability pre-existed service, then the 
examiner is requested to offer an opinion as to 
whether clear and unmistakable evidence establishes 
that the veteran's left kidney disability leading 
up to its surgical removal during service was not 
aggravated by service.  The examiner is requested 
to offer a complete rationale for any opinion 
provided.

2.  The RO should then readjudicate the veteran's 
claim, including reviewing all newly obtained 
evidence.  If any benefit sought on appeal remains 
denied, the appellant and his representative should 
be provided an SSOC that contains a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




